Apareciendo que el delito que se imputa al acusado consiste en permitir que Eafael Vega guiara una guagua propiedad del acusado sin antes éste cerciorarse que aquél estaba autorizado por el Comisionado del Interior para ma-nejar automóviles y que poseía una licencia adecuada, y resultando de la evidencia”que Vega accidentalmente repa-raba un desperfecto de la maquinaria y que sin autoriza-ción del acusado salió guiando la guagua después de com-puesta con el solo objeto de probarla, y no siendo suficiente para implicar al principal y acusado la simple manifesta-ción de un policía que refirió que Vega le dijo que era chauffeur del acusado, no teniendo placa ni licencia para guiar automóviles, se revoca la sentencia apelada y se ab-suelve al acusado.